Citation Nr: 1223190	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee disability, prior to March 22, 2011.  

2. Entitlement to a disability rating in excess of 20 percent for left knee disability, since March 22, 2011.  

3.  Entitlement to a disability rating in excess of 10 percent for right knee disability, prior to March 22, 2011.  

4.  Entitlement to a disability rating in excess of 20 percent for right knee disability, since March 22, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The March 2007 rating decision continued the Veteran's 10 percent disability ratings for his service-connected left and right knee disabilities.  During the pendency of the appeal VA's Appeals Management Center (AMC) granted the Veteran increased ratings of 20 percent for each knee based on limitation of extension of the right knee and of the left knee, effective March 22, 2011.  Inasmuch as even higher ratings are available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the April 2012 rating decision also granted service connection for limitation of flexion for the left knee with a noncompensable evaluation assigned.  Since the veteran is already being compensated for range of motion; as discussed herein below, that is pyramiding.  Pyramiding is the evaluation of the same manifestation (in this case, motion restriction) under different diagnoses and is to be avoided.  38 C.F.R. § 4.14.  Also, Esteban v. Brown, citing Brady v. Brown: "38 U.S.C.A. sec. 1155 implicitly contains the concept that 'the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity' and would constitute pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993)

The Veteran testified before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of the proceedings is of record and has been reviewed.

In September 2009 and September 2011 the Board remanded the issues on appeal for further development; specifically for the Veteran to be afforded VA examinations.  This has been accomplished. 

The Board notes that in the September 2011 remand the Board stated that the issue of a total disability rating based on individual unemployability (TDIU) was inextricably intertwined with the issues on appeal, but could not be adjudicated by the Board because it was too premature.  In April 2012 the AMC referred the issue of entitlement to TDIU to the RO for further development.  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  Prior to March 22, 2011, the Veteran's service-connected left knee disability was manifested by extension limited to 0 degrees and flexion limited to 110 degrees with pain; however, there is no evidence that it was manifested by extension limited to 15 degrees or by flexion limited to 30 degrees.

3.  Since March 22, 2011, the Veteran's service-connected left knee disability is manifested by extension limited to 15 degrees and flexion limited to 70 degrees; however, there is no evidence that it is manifested by extension limited to 20 degrees or flexion limited to 15 degrees.  

4.  Since October 23, 2006, the Veteran's service-connected left knee disability is manifested by slight recurrent instability and it is currently not shown to be manifested by moderate recurrent subluxation or lateral instability.  

5.  Prior to March 22, 2011, the Veteran's service-connected right knee disability was manifested by extension limited to 0 degrees and flexion limited to 120 degrees with pain; there is no evidence that it was manifested by extension limited to 15 degrees or by flexion limited to 30 degrees.

6.  Since March 22, 2011, the Veteran's service-connected right knee disability is manifested by extension limited to 15 degrees and flexion limited to 60 degrees; however, there is no evidence that it is manifested by extension limited to 20 degrees or flexion limited to 15 degrees.  

7.  Since October 23, 2006, the Veteran's service-connected right knee disability is manifested by slight, but not more, recurrent instability.  


CONCLUSIONS OF LAW

1.  Prior to March 22, 2011, the criteria for an increased rating in excess of 10 percent based on range of motion for the service-connected left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5010, 5260, 5261 (2011).

2.  Since March 22, 2011, the criteria for an increased rating in excess of 20 percent based on range of motion for the service-connected left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5010, 5260, 5261 (2011). 

3.  Since October 23, 2006, the criteria for an initial rating of 10 percent, but not higher, for instability of the service-connected left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.71a including Diagnostic Code 5257 (2011).  

4.  Prior to March 22, 2011, the criteria for an increased rating in excess of 10 percent based on range of motion for the service-connected right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5010, 5260, 5261 (2011).

5.  Since March 22, 2011, the criteria for an increased rating in excess of 20 percent based on range of motion for the service-connected right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5010, 5260, 5261 (2011). 

6.  Since October 23, 2006, the criteria for an initial rating of 10 percent, but not higher, for instability of the service-connected right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.71a including Diagnostic Code 5257 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations are codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims, he was provided notice of the VCAA in December 2005.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  A May 2008 letter also pertained to the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Board finds that no prejudice to the Veteran will result from the adjudication of his claims at this time.  Remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit flowing to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues herein decided has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran was afforded VA examinations in March 2006, January 2007, and March 2007, February 2009, and March 2011.  The Board finds that these examinations are adequate for rating purposes because they convey pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994). The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

By way of history, the March 2007 RO rating decision continued the Veteran's 10 percent disability ratings for his service-connected left and right knee disabilities.  During, the pendency of the appeal an April 2012 rating decision granted the Veteran increased ratings of 20 percent for both the service-connected left and right knee disabilities.  The Board notes that prior to March 22, 2011, the Veteran was rated for limitation of motion under Diagnostic Code 5260 and since March 22, 2011, the Veteran is rated for limitation of motion under Diagnostic Code 5261.  

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 262.  For example, the VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Under the provisions of 38 C.F.R. § 4.40 the disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

At the Veteran's March 2006 VA examination the Veteran reported pain on the anterior portion just below the patella bilaterally.  He took Naprosyn and Cyclobenzaprine for the pain and wore bilateral knee braces and bilateral orthotics; however, he did not use a cane or a crutch.  It was noted that he worked as a corrections officer and missed one week of work in the last two months.  It was noted that they he had swelling and that his knees occasionally gave out, the left more than the right; however, he reported no falls and no weakness, stiffness, or flares.  He could stand for 15 to 20 minutes and could walk approximately 2 meters before he has to stop the pain.  On examination the Veteran's range of motion for the right knee was 0 to 130 degrees and 0 to 135 degrees for the left knee; there was no pain on range of motion.  The anterior and posterior drawer tests were negative bilaterally.  There was some tenderness over the anterior aspect of the patellar tendon on the right knee; bilaterally there was no joint effusion or joint line tenderness.  It was noted that bilateral knee films were negative.  It was noted that the Veteran was diagnosed with patellofemoral syndrome of the bilateral knees and that his primary disability was pain and instability requiring knee braces bilaterally and administration of oral Naprosyn.  

At the January 2007 VA examination it was noted that the Veteran was currently on Naproxen, wore knee braces, and always used one cane; he was limited to standing for 15 to 20 minutes and could walk only a quarter of a mile.  It was also noted that there were no constitutional symptoms of arthritis or any incapacitating episodes of arthritis.  The Veteran's left knee was noted to give way and to have pain, weakness, and stiffness but there was no deformity, instability, or episodes of dislocation or subluxation.  He had an antalgic gait.  The Veteran's range of motion for the left knee was 0 to 130 degrees with pain beginning at 110 degrees for active range of motion and 0 to 140 degrees with pain beginning at 110 degrees for passive range of motion; there was no additional limitation of motion on repetitive use.  The Veteran had painful movement and crepitation but he did not have bumps consistent with Osgood-Schlatter's disease, mass behind the knees, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  

At the March 2007 VA examination it was noted that the Veteran treated his right knee with Naproxen, heat, Flexeril and lortab; it was noted that he used one cane and was able to stand for only 15 to 30 minutes and he was able to walk more than quarter of a mile but less than a mile.  His right knee was manifested by the following symptoms: giving way, stiffness, and pain; however, he did not have deformity, instability, weakness, episodes of dislocation or subluxation, locking episodes, effusion, flare-ups, or inflammation.  The Veteran's range of motion for flexion was 0 to 130 degrees for active range of motion with pain at 120 degrees and 0 to 140 degrees for passive range of motion with pain at 120 degrees; it was noted that there was no additional limitation of motion on repetitive use.  The Veteran had painful movement but he did not have crepitation, bumps consistent with Osgood-Schlatter's disease, mass behind the knees, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  

At the February 2009 VA examination it was noted that the Veteran was on Naprosyn and that his response to treatment was fair.  It was noted that the Veteran's symptoms for his right knee were pain, stiffness, giving way, weakness, decreased speed of joint motion; however, it was not manifested by deformity, incoordination, dislocation or subluxation, locking episodes, inflammation, or flare-ups.  The Veteran's left knee was manifested by pain, stiffness, and weakness; however, it was not manifested by deformity, giving way, instability, incoordination, decreased speed of joint motion, dislocation or subluxation, or by locking episodes.  Both the Veteran's right knee and his left knee was manifested by crepitus, clicks or snaps, and grinding; not by bumps consistent with Osgood-Schlatter's disease, mass behind the knee, instability, patellar abnormality, meniscus abnormality, abnormal tendons, or any other knee abnormalities.  The Veteran's range of motion bilaterally was 0 to 130 degrees with pain on active range of motion; there was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  There was also no joint ankylosis but the Veteran did wear bilateral soft knee braces.

The Veteran was afforded a VA examination in February 2010 and he reported taking Lortab and Cyclobensaprine; he reported the side effect was fatigue.  The Veteran reported symptoms of giving way, pain, stiffness, tenderness, and weakness; however, he did not have deformity, instability, incoordination, locking episodes, effusion, or flare-ups of joint disease.  He was unable to stand for more than a few minutes and unable to walk more than a quarter of a mile.  Bilaterally he had clicking or snaps and subpatellar abnormality; however, he did not have bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, grinding, instability, or meniscus abnormality.  The Veteran's range of motion bilaterally was 0 to 140 degrees with pain on active range of motion; however, there was no objective evidence of pain following repetitive motion or after three repetitions of range of motion.  

In March 2011 the Veteran reported at his VA examination that his pain medications did not help anymore, he could not move around the house anymore, and that he fell frequently.  His bilateral symptoms were giving way, instability, and pain; however, there was no deformity, stiffness, weakness, incoordination, decreased speed of joint motion, dislocation or subluxation, locking episodes, effusions, inflammation, or flare-ups.  He was unable to stand for more than a few minutes and unable to walk more than a few yards; he used a cane and a brace always.  It was noted that he had an antalgic gait with poor propulsion.  It was noted that the Veteran had mild instability; however, he had no bumps consistent with Osgood-Schlatter's disease crepitation, mass behind the knee, clicks or snaps, or grinding.  The Veteran's range of motion for flexion for the left knee was 0 to 60 degrees and extension was limited by 15 degrees and there was objective evidence by pain with active motion.  The Veteran's range of motion for flexion for the right knee was 0 to 70 degrees with extension limited by 15 degrees and pain with active motion.  It was noted that pain stated from 0 and was continuous during range of motion.  There was objective evidence following repetitive motion but there were no additional limitations after three repetitions of range of motion.  

In addition to the Veteran's VA examinations he was also seen for VA treatment.  A March 2006 VA treatment note stated that the Veteran reported that he could only stand for 15 minutes at a time.  A May 2006 VA treatment note stated that the Veteran had bilateral knee pain; the knee pain was worse on the left than the right.  It was also noted that a recent MRI study revealed some effusion but no ligamentous significant abnormalities.  In January 2007 it was noted that the Veteran had chronic bilateral knee pain with the right knee worse and occasional giving way.  A February 2007 MRI study revealed normal anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and medial and lateral menisci.  In May 2007 it was noted that the Veteran seen for replacement bilateral knee braces and that he was using bilateral medium wraparound "Koolflex" hinged knee supports.  In June 2008 it was noted that the Veteran had full range of motion and his lateral and medial collateral ligaments were intact bilaterally.  In October 2009 the Veteran was seen after he fell because his left knee gave out as he was getting out of bed.  In November 2009 it was noted that he fell four weeks prior and that he was found to have a non-displaced lateral tibial plateau fracture; it was noted that he was given a hinged-knee brace.  An April 2011 orthopedic consultation noted that the Veteran had shuffling gait apparently due to some sort of central nervous system problem.  Examination of the knee revealed no effusion in either knee or ligamentous instability.  The Veteran's range of motion for the left knee was 0 to 120 degrees and for the right knee 10 to 115 degrees.  The Veteran's orthopedist noted that he was not sure of the purpose of the hinged knee brace.  

Limitation of Motion of the Knees

As noted above, the March 2007 rating decision continued the Veteran's 10 percent disability rating for his service-connected right and left knee disabilities under  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In addition, the April 2012 rating decision granted the Veteran an increased rating of 20 percent for both knees effective March 22, 2011, under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board notes that the relevant diagnostic criteria are Diagnostic Codes 5003, 5010, 5256-5262.  Diagnostic Code 5010, which addresses traumatic arthritis, provides ratings for arthritis due to trauma, substantiated by x-ray findings will be rated as degenerative arthritis, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  

The rating codes for limitation of motion of the leg state that under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted where flexion of the leg is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is appropriate where flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  

Prior to March 22, 2011, in order for the Veteran to warrant an increased rating in excess of 10 percent there needed to be evidence of flexion limited to 30 degrees or extension limited to 15 degrees.  After a careful review of the Veteran's claims file the Board finds that an increased rating is not warranted based on range of motion for flexion.  The Veteran's range of motion for flexion for the right knee was to 120 degrees in March 2006, 130 degrees and 120 degrees with pain in March 2007, and130 degrees in February 2009.  The Veteran's range of motion for flexion for the left knee was to 135 degrees in March 2006, 130 degrees and 110 degrees in January 2007, and130 degrees in February 2009.  Moreover, the Veteran also does not warrant an increased rating based upon extension since for the Veteran's both right knee and left knee his range of motion was 0 degrees in March 2006, January 2007, March 2007, and February 2009.  Therefore, prior to March 22, 2011, there is no evidence that neither the range of motion for the Veteran's left knee nor his right knee was limited to 30 degrees flexion or 15 degrees for extension.

Since March 22, 2011, in order for the Veteran to warrant an increased rating in excess of 20 percent for either the Veteran's left knee disability or his right knee disability, there needs to be evidence of flexion limited to 15 degrees or extension limited to 20 degrees.  However, at the March 2011 VA examination the Veteran's range of motion for flexion for the left knee was 60 degrees and 70 degrees for the right knee.  In addition, the Veteran's extension was limited by 15 degrees for both the Veteran's left and right knee disabilities.  Thus, the Board finds that  there is no evidence that since March 22, 2011, the Veteran's left and right knee disabilities were manifested by flexion limited to 15 degrees or extension limited to 20 degrees.

Additionally, the Board finds that although the Veteran reported pain and troubles with walking and standing, it was specifically noted that there was no additional limitation of motion because of pain or on repetitive use in March 2006, January 2007, March 2007, February 2009, and February 2010.  In March 2011 it was noted that though the Veteran had pain, he did not have additional limitation of motion after three repetitive uses.  Thus, the Board finds that any pain has been taken into consideration in granting his 10 percent and 20 percent disability ratings.  Therefore, the Board finds that the Veteran does not warrant an additional rating under DeLuca.   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that though the Veteran stated that his knees interfered with work and he had limitations with walking and standing, his service-connected left knee and right knee disabilities are contemplated by the rating criteria and there is no evidence of an exception or unusual disability picture.  Therefore, an extraschedular rating is not warranted. 

In sum, the Board finds that prior to March 22, 2011, there is no evidence that either the range of motion for neither the Veteran's left knee nor his right knee was limited to 30 degrees flexion or 15 degrees for extension.  In addition, the Board finds that  there is no evidence that since March 22, 2011, the Veteran's left and right knee disabilities were manifested by flexion limited to 15 degrees or extension limited to 20 degrees.  Thus, an increased rating is not warranted for either the Veteran's left knee or his right knee throughout the pendency of this appeal. 




Instability 

As discussed above, the Veteran's service-connected left and right knees are rated 10 percent prior to March 22, 2011, and 20 percent since March 22, 2011, based on limitation of motion.  However, the Board finds that in compliance with VAOPGCPREC 23-97 (July 1, 2997), the Veteran's service-connected left knee and his service-connected right knee warrant separate 10 percent disability ratings for instability effective October 23, 2006, the date of claim for an increased rating.    

The Veteran warrants 10 percent disability ratings for each knee under Diagnostic Code 5257, which provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt an initial rating of 10 percent is warranted for instability of both the left knee and right knee.  Instability was not noted until the March 2011 VA examination and at that time it was noted to be mild.  Prior to March 22, 2011, while the Veteran did not have instability on examination he reported that his knees gave way in March 2006, January 2007, March 2007, and February 2009.  In addition, it was first noted in March 2006 that he wore braces on his knees and beginning in January 2007 that he used a cane.  In October 2009 the Veteran was seen as a result of a fall when he tried to get out of bed.  Thus, the Board finds that there is sufficient evidence of slight instability involving each knee.  The Board notes that the DeLuca provisions do not apply to Diagnostic Code 5257, as it is not predicated upon range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  As discussed above, the Veteran does have pain and problems with ambulation because of his left knee and right knee.  However, the Board finds that by granting the Veteran a separate disability rating for instability, his service-connected left knee disability and his service-connected right knee disability are both contemplated by the rating criteria and there is no evidence of an exception or unusual disability picture.  Therefore, an extraschedular rating in not warranted. 

ORDER

Prior to March 22, 2011, a rating in excess of 10 percent for the service-connected left knee disability based on limitation of motion is denied. 

Since March 22, 2011, a rating in excess of 20 percent for the service-connected left knee disability based on limitation of motion is denied. 

Since October 23, 2006, a separate rating of 10 percent for the service-connected left knee based on instability is granted, subject to the regulations controlling disbursement of VA monetary benefits.

Prior to March 22, 2011, an increased rating in excess of 10 percent for the service-connected right knee disability based on limitation of motion is denied. 

Since March 22, 2011, an increased rating in excess of 20 percent for the service-connected right knee disability based on limitation of motion is denied. 

Since October 23, 2006, a separate rating of 10 percent for the service-connected right knee based on instability is granted, subject to the regulations controlling disbursement of VA monetary benefits.


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


